DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4674179 B2 (Yamamoto), in view of CN 101030256 B (Zou) and in further view of Haag, M. and Nagel, H.H., 1999. Combination of edge element and optical flow estimates for 3D-model-based vehicle tracking in traffic image sequences. International Journal of Computer Vision, 35(3), pp.295-319 (Haag).
Regarding Claims 1 and 14-15, Yamamoto teaches:
An obstacle identification apparatus comprising: an acquiring unit that acquires an image that is captured by a camera that is mounted to a vehicle; a filter that calculates a first gradient that is a gradient in a first direction of a luminance value of pixels in the image and a second gradient that is a gradient of the luminance value in a second direction orthogonal to the first direction of the first gradient; a boundary estimating unit that estimates an own-vehicle shadow boundary based on the first gradient and the second gradient; an own-vehicle-shadow estimating unit that estimates the own-vehicle shadow based on the own-vehicle shadow boundary estimated by the boundary estimating unit; and an object-shadow estimating unit that estimates an object shadow based on a luminance value of the own-vehicle shadow estimated by the own-vehicle-shadow estimating unit, the object shadow being a shadow of an object differing from the own-vehicle shadow (Yamamoto: Figs. 17-19, a camera is installed on a vehicle to capture images, the own vehicle shadow is estimated from the captured image; the shadow area is bounded by the shadow boundary edge as in Fig. 18; the shadow area also has a pedestrian (e.g. object); Figs. 12-13, gradients are calculated on x, y directions, and shadow boundary is estimated based on the calculated gradients).
Yamamoto teaches in Fig. 13 that gradients are estimated through RGB channel. Yamamoto does not teach explicitly on estimating gradients through luminance values. However, Zou and Hagg teaches (Zou: [0027]-[0042], a luminance based gradient estimations for estimating vehicle shadow area; Figs. 3-6; estimating object shadow, shadow of vehicle with present of the object shadow (e.g. buildings), and etc. through the gradients of x and y; Hagg: Fig. 4/Ch. 3.5 and 5.1.1 also illustrate shadow estimation with multiple objects ).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yamamoto with estimating gradients through luminance values as further taught by Zou and Hagg. The advantage of doing so is to provide a mechanism to estimate vehicle shadow even with shadows of other object(s) (Zou: [0002]-[0010]).
Regarding Claim 2, Yamamoto as modified teaches all elements of Claim 1. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 1, wherein: the object-shadow estimating unit estimates the shadow of the object based on a relative position of the object in relation to the own-vehicle shadow (Hagg: Figs. 4).
Regarding Claim 3, Yamamoto as modified teaches all elements of Claims 1-2. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 2, wherein: the object-shadow estimating unit estimates the object shadow based on the luminance value of the own-vehicle shadow when the object-shadow appears in an image that is the same as the image in which the own-vehicle shadow appears, and estimates the object shadow based on the luminance value of the own-vehicle shadow, a luminance value of an area differing from the own-vehicle shadow in the image in which the own-vehicle shadow appears, and a luminance value of an area differing from the object shadow in an image in which the object shadow appears, when the object shadow appears in an image that differs from the image in which the own-vehicle shadow appears (Yamamoto: Figs. 17-19, Hagg: Fig. 4 and Ch. 3.5 and 5.1.1, using both shadow from sun and/or diffused shadow).
Regarding Claims 4 and 10, Yamamoto as modified teaches all elements of Claims 1-3. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 3, further comprising: an own-vehicle-shadow direction estimating unit that estimates a direction in which the own-vehicle shadow extends based on a shape of the own-vehicle shadow estimated by the own-vehicle-shadow estimating unit; a shadow direction estimating unit that estimates a direction in which the object shadow extends based on the direction in which the own-vehicle shadow extends; and a shadow removing unit that removes the object shadow appearing in the image based on a movement direction of the object and the direction in which the object shadow extends (Yamamoto: Figs. 17-19, detecting and removing its own shadow on its travel direction that a pedestrian presents).
Regarding Claim 5, Yamamoto as modified teaches all elements of Claims 1-4. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 4, wherein: the shadow removing unit removes the object shadow appearing in the image based on changes in a collision margin time of a collision between the vehicle and the object (Yamamoto: Figs. 17-19, detecting and removing its own shadow on its travel direction that a pedestrian presents, where the collision margin time depends on speed of vehicle and safety concerns).
Regarding Claims 6 and 11, Yamamoto as modified teaches all elements of Claims 1-5. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 5, wherein: the boundary estimating unit estimates the shadow boundary based on a square root of a sum of the first gradient squared and the second gradient squared (Zou: equation 3).
Regarding Claims 7 and 12, Yamamoto as modified teaches all elements of Claims 1-6. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 6, wherein: the filter calculates the first gradient and the second gradient using a Sobel filter (Yamamoto: Fig. 5 and “the edge gradient direction calculation unit 2424 has a function of obtaining the edge gradient direction from the calculation result of the Sobel filter.”)
Regarding Claim 8 and 13, Yamamoto as modified teaches all elements of Claims 1-7. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 7, further comprising: an extracting unit that extracts a feature point in the image; a generating unit that generates an optical flow that is a movement vector from the feature point in the image acquired by the acquiring unit before a current point to the feature point in the image acquired by the acquiring unit at the current point; and a selecting unit that selects the optical flow based on a length of the optical flow, a direction difference that is changes in an angle of the optical flow, a resolution of the image, a tracking count that is a count that is increased each time the optical flows that correspond to each other are generated, a corner degree of the feature point based on the first gradient and the second gradient, and an ego-cancel flow length that is a length obtained by a length of the optical flow corresponding to a movement distance of the vehicle being subtracted from the length of the optical flow generated by the generating unit (Hagg: Ch. 4.1 – 4.2.3).
Regarding Claim 9, Yamamoto as modified teaches all elements of Claims 1-8. Yamamoto as modified further teaches:
The obstacle identification apparatus according to claim 8, wherein: the extracting unit extracts the feature point based on a square root of a sum of the first gradient squared and the second gradient squared (Zou: equation 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649